    Case 1:16-cv-05617-LGS-BCM Document 164 Filed 11/20/18 Page 1 of 6
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT
                                                     DOC#:. _ _ ____,.._ __
SOUTHERN DISTRICT OF NEW YORK
HEDGESERV LIMITED,
                                                     DATE FILED: \ \ Z.c l \i                I
               Plaintiff,                              16-CV-05617 (LGS) (BCM)

       -against-                                       MEMORANDUM AND ORDER

SUNGARD SYSTEMS INTERNATIONAL
INC. , n/k/a FIS SYSTEMS INTERNATIONAL
INC., d/b/a FIS FRONT ARENA,

               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       In the parties' joint letter dated October 30, 2018 (Dkt. No. 158), defendant SunGard

Systems International, Inc. , n/k/a FIS Systems International Inc. (SunGard) sought, among other

things, an order compelling plaintiff Hedgeserv Limited (Hedgeserv) to produce a document

provided by its Chief Executive Officer, James Kelly, to a former SunGard executive, Tim

Green. Joint Ltr. at 26-30. By Order dated November 19, 2018 (Dkt. No. 163), the Court granted

that branch of SunGard' s application for reasons to be set forth in a separate Memorandum and

Order. (Dkt. No. 163, 3.) Those reasons follow.

                                          Background

       This action arises out of the parties' Distribution Agreement, under which SunGard

licenses certain software, known as Front Arena, to Hedgeserv, which in turn sublicenses the

software to its own hedge fund customers, referred to as "end users." Hedgeserv contends,

among other things, that SunGard has violated what the parties refer to as a "most favored

nation" (MFN) provision, which prohibits SunGard from charging license fees to Hedgeserv at

higher rates than those "in effect for any other distributor" of the software. See Joint Ltr. at 2.

The term "distributor" is not defined in the Distribution Agreement and the parties vigorously
      Case 1:16-cv-05617-LGS-BCM Document 164 Filed 11/20/18 Page 2 of 6



dispute what it means. SunGard contends that it is limited to non-party entities that - like

Hedgeserv - "license Front Arena to other users." Id. at 11. Hedgeserv argues that the term

should be interpreted to include entities that promote Front Arena to potential end users under

referral agreements (or less formal arrangements) resulting in direct licenses between SunGard

and the end users. See id. at 1-10. Hedgeserv has obtained evidence, in the form of emails and

other discovery, that SunGard referred to some of these relationships as "distribution" or

"redistribution" arrangements, see Joint Ltr. Exs. E, F, and that it consciously structured them "to

ensure we contract directly with the end client" as a "good way around" its MFN obligations to

Hedgeserv. Id. Ex. H.

                                      The Kelly Deposition

       During his deposition on October 1, 2018, Hedgeserv CEO Kelly testified about a dinner

he arranged during the pendency of this action with Green, who was involved in the negotiation

of the Distribution Agreement when he worked for SunGard. During dinner, Kelly presented

Green with a written "statement that we wanted him to take a look at and consider signing." Joint

Ltr. Ex. 11 (Kelly Dep. Tr.) at 32:18-33:4. The statement related to the MFN clause in the

Distribution Agreement, and would be used, if Green signed it, "[t]o clarify that there was not an

expectation to compete with us ...." Id. at 35:19-25. Green made hand-written notes on the

document and returned it to Kelly, indicating that he was "amenable to signing it." Id. at 33:7-9,

34:17-25. Kelly then "misplaced" the copy containing Green's hand-written notes. Id. at 34:2-5,

and can no longer recall what the notes said. Id. at 35:13-15. However, the statement itself

remains in the possession of Hedgeserv's litigation counsel, who worked with Kelly to draft it.

Id. at 34:6-16. That document - which SunGard now seeks - is within Hedgeserv's possession,

custody, or control as that term is used in Rule 34(a)(l). See, e.g., Chevron Corp. v. Danziger,




                                                 2
       Case 1:16-cv-05617-LGS-BCM Document 164 Filed 11/20/18 Page 3 of 6



296 F.R.D. 168, 190 (S.D.N.Y. 2013) (quoting 7 Moore' s Federal Practice§ 34.14[2][c], at 34-

80) ("Documents in the possession of a party's attorney may be considered to be within the

control of the party.").

                                               Analysis

        Although Hedgeserv made no effort to prevent Kelly from testifying about his dinner

conversation with Green, it now opposes SunGard' s request for the written statement on two

grounds. First, Hedgeserv argues that since the statement was a draft declaration, but was never

signed by the intended witness, it is "unused litigation work product created by counsel," and is

therefore protected by the work product doctrine. Joint Ltr. at 29. Hedgeserv further argues that it

did not waive the work product doctrine when Kelly gave the document to Green, because Green

was not a "conduit to a potential adversary." Id. (quoting Plew v. Ltd. Brands, Inc., 2009 WL

1119414, at *3 (S.D.N.Y. Apr. 23 , 2009)). Second, Hedgeserv argues that even if the draft

declaration is not privileged, it has no "relevance or evidentiary value." Id. at 30. Hedgeserv

notes that it has not, and pledges that it will not, make any use of the draft in this action. Id.

        Neither argument is persuasive.

        With regard to waiver, Hedgeserv reads Plew too narrowly. Judge Dolinger explained

that a party waives the work product doctrine when it discloses an otherwise-protected document

"to non-adversaries in circumstances that make it likely that the erstwhile protected materials

will be revealed to an adversary." Plew, 2009 WL 1119414, at *3 . Under this test, the question is

not whether the non-adversary has actually revealed the materials to an adversary of the

disclosing party (in which case there would be no need for a motion by that adversary), but

whether, at the time of the disclosure, the disclosing party had reason to believe that further

disclosure, to its party-opponent, would be "likely." In re Gulf Oil/Cities Serv. Tender Offer




                                                   3
      Case 1:16-cv-05617-LGS-BCM Document 164 Filed 11/20/18 Page 4 of 6



Litig., 1990 WL 108352, at *4 (S.D.N.Y. July 20, 1990) (holding that Chevron did not waive

when it disclosed work product to a non-party who was "a paid consultant to Chevron").

        Other cases within our Circuit articulate the test for waiver even more unhelpfully for

Hedgeserv. For example, in SEC v. Gupta, 281 F.R.D. 169 (S.D.N.Y. 2012), Judge Rakoff cited

approvingly to In re Sealed Case, 676 F.2d 793 , 817 & n. 97 (D.C. Cir. 1982), "which held that a

party waives its work product protection in civil litigation if it discloses the privileged material to

anyone without common interests in developing legal theories and analyses of documents." 281

F.R.D. at 171 (internal quotation marks and citations omitted). Accord Alexander Interactive,

Inc. v. Adorama, Inc. , 2014 WL 12776440, at *11 (S .D.N.Y. June 17, 2014) ("District courts in

this Circuit have held that disclosure to a third-party witness in the action waives privilege where

the witness does not share a common interest with the disclosing party."); Montesa v. Schwartz,

2016 WL 3476431 , at *8 (S.D.N.Y. June 20, 2016) (quoting Medino!, Ltd. v. Boston Scientific

Corp., 214 F.R.D. 113, 115 (S.D.N.Y. 2002)) ("[I]t is clear that disclosure of work product to a

party sharing common litigation interests is not inconsistent with the policies of encouraging

zealous advocacy and protecting privacy that underlie the work product doctrine.").

       Applying the "common interest" test in Gupta, Judge Rakoff held that the government

waived work product protection when it met with Lloyd Blankfein, the CEO of non-party

Goldman Sachs, prior to his deposition. 281 F.R.D. at 173 ("To allow the invocation of work

product protection to succeed in such circumstances would leave the party taking a deposition

with no remedy to determine how, if at all, a witness' s testimony was influenced, not by advice

from the witness ' s own counsel, but by suggestions from the questioner' s adversary, who,

especially if possessing governmental power, was in a position to unfairly pressure the

witness."). Similarly, in Alexander Interactive, Judge Francis concluded that defendants waived




                                                  4
     Case 1:16-cv-05617-LGS-BCM Document 164 Filed 11/20/18 Page 5 of 6



work product protection by sending a list of deposition topics and questions to a non-party

witness, even though they routed the document through the witness ' s attorney. 2014 WL

12776440, at * 11. In Montesa, Judge Smith concluded that work product protection was not

waived where plaintiffs' counsel in issue-oriented litigation shared protected communications

with certain non-party individuals, but only after finding, based on a sworn declaration by

plaintiffs' counsel, that the non-parties were counsel' s "partners in advocacy" due to their long

histories of activism aligned with plaintiffs. 2016 WL 3476431 , at *8 .

       CEO Kelly did not possess "governmental power" when dining with potential witness

Green. Nonetheless, the purpose of the meeting, at least in part, was to request that Green

provide written testimony in accordance with the draft declaration presented to him over dinner.

To allow Hedgeserv to keep that proposed testimony secret, therefore, would leave SunGard

unable to determine whether and how a potentially significant witness' s testimony (which may

yet be obtained in some manner) "was influenced .. . by suggestions from [SunGard' s]

adversary." Gupta, 281 F.R.D. at 173 .

       There is no evidence in the record before the Court that Hedgeserv and Green had

"common interests in developing legal theories and analyses of documents," Gupta, 281 F.R.D.

at 171 , much less than they were "partners in advocacy." Montesa, 2016 WL 3476431 , at *8.

Moreover, Hedgeserv makes no showing that Kelly asked Green to keep the draft declaration

confidential from his former employer, much less that Green made such a promise. To the

contrary: as Hedgeserv' s counsel acknowledged during the November 19, 2018 discovery

conference, it would be unusual if a former executive at Green's level did not have some kind of

agreement in place requiring him "to cooperate with [SunGard] for the purpose of litigation."




                                                 5
     Case 1:16-cv-05617-LGS-BCM Document 164 Filed 11/20/18 Page 6 of 6



Hedgeserv thus had ample reason to believe, when Kelly met with Green, that further disclosure

- to SunGard- was "likely."

       "The party asserting the protection afforded by the work product doctrine has the burden

of showing both that the protection exists and that it has not been waived." Bank of Am., NA. v.

Terra Nova Ins. Co., 212 F.R.D. 166, 169 (S.D.N.Y. 2002) (collecting cases). In this case,

Hedgeserv has failed to meet its burden as to waiver.

       Nor can Hedgeserv withhold the draft declaration on relevance grounds. As noted above,

Green may yet testify, in which case the draft could shed considerable light on the manner in

which plaintiff sought to shape that testimony. It could also prove useful in other evidentiary

contexts, including (for example) impeachment of Kelly himself, in the event his own trial

testimony conflicts with the statement he asked Green to sign. Additionally, the document could

help refresh the recollection of either or both participants in the dinner conversation.

                                            Conclusion

       Since the draft declaration is within the permissible scope of discovery pursuant to Rule

26(b)(l), and since Hedgeserv has failed to show that it is protected from discovery as work

product, Hedgeserv must promptly produce it in the form provided to Green. Should the copy

with Green's notes come to light, that document must also be promptly produced.

Dated: New York, New York
       November 20, 2018
                                               SO ORDERED.




                                              ~                            w
                                               United States Magistrate Judge




                                                  6
